United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Cleveland, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0971
Issued: January 26, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On April 1, 2020 appellant, through counsel, filed a timely appeal from a February 26,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a right elbow, wrist,
or hand condition causally related to the accepted May 15, 2019 employment incident.
FACTUAL HISTORY
On July 11, 2019 appellant, then a 22-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging that on May 15, 2019 she injured her hands and developed
carpal tunnel syndrome (CTS) in the right wrist and arm due to continuous grabbing and pulling
mail while in the performance of duty.3
In a May 16, 2019 duty status report (Form CA-17), an unidentifiable healthcare provider
provided work restrictions. In a May 20, 2019 work restrictions note, the same unidentifiable
healthcare provider indicated that appellant could return to work with restrictions from May 17 to
July 31, 2019.
In a June 30, 2019 statement, appellant indicated that she missed days from work due to
appointments and pain in her hands. In a July 11, 2019 statement, she explained that she was
working on May 15, 2019 when her hands cramped up and made it hard for her to continue
working. The following day, appellant sought treatment with her physician, who suggested she
might have arthritis. She indicated that she then notified her supervisor of her injury and was sent
home. In a July 12, 2019 statement, appellant noted that she had a follow-up appointment on
June 28, 2019 and received cortisone injections in her wrists on June 29, 2019. She asserted that
the employing establishment notified her that no job was available for her current conditions.
In a development letter dated July 16, 2019, OWCP informed appellant of the deficiencies
in her claim. It advised her of the type of factual and medical evidence needed to establish her
claim, asked that she clarify whether she was claiming a traumatic injury or an occupational
disease, and provided a questionnaire for her completion. OWCP afforded appellant 30 days to
submit the necessary evidence.
In a July 24, 2019 response to OWCP’s questionnaire, appellant asserted that her position
as a mail processor clerk contributed to her current conditions. She noted that her shift typically
began at 11:00 p.m. and ended between 6:00 a.m. and 6:30 a.m. Appellant described her work
duties to include the constant motions of lifting and grabbing. She indicated that she typically
retrieved mail from up to 215 to 238 bins. Appellant asserted that on the day of her injury her ring
and pinky fingers went numb at random moments, and her wrist was constantly in pain or aching
when performing her usual daily activities. She acknowledged that she previously had a boxer’s
fracture on the same hand in 2013, but it had resolved and she had no other problems before the
alleged May 15, 2019 employment incident. Appellant also indicated that she had never been
diagnosed with arthritis. She clarified that she was claiming a traumatic injury caused by the
alleged May 15, 2019 employment incident, explaining that she experienced a sharp pain shooting
from her wrist to elbow while lifting a tray. Appellant explained that she delayed filing her claim
3

The claim form indicates that appellant stopped work, but the date is illegible.

2

because she did not receive the proper paperwork from her supervisor. She indicated that she did
not participate in any significant activities outside her job.
In a July 30, 2019 medical report, Erik Johnson, a certified physician assistant, noted that
appellant presented with right elbow, wrist, and hand injuries, which she sustained at work on
May 16, 2019 between 12:00 a.m. and 1:00 a.m. when she lifted a heavy tray and pain shot from
her wrist to her elbow. He conducted a physical examination and diagnosed right carpal tunnel
syndrome and right cubital tunnel syndrome.
In an August 1, 2019 medical report, Mr. Johnson noted that appellant returned for a
recheck of her right wrist. Appellant reported that her pain had increased since the last visit.
Mr. Johnson reiterated his diagnoses. In an August 9, 2019 medical report, he noted his findings
and diagnoses.
In an August 16, 2019 medical report, Maureen Doolan, a certified physician assistant,
noted that appellant had throbbing and achy pain in her right wrist and had been wearing a wrist
brace. She diagnosed right carpal tunnel syndrome and right cubital tunnel syndrome.
By decision dated August 26, 2019, OWCP denied appellant’s traumatic injury claim,
finding that she had not established causal relationship between her diagnosed conditions and the
accepted May 15, 2019 employment incident.
OWCP subsequently received additional evidence. In a June 24, 2019 medical report,
Dr. Scott Ciaccia, an orthopedic hand surgeon, noted that appellant presented for evaluation of her
bilateral upper extremities. Appellant indicated that she experienced numbness and tingling in the
hands, right worse than left. She denied any discrete injury, noting that she felt that her activities
at work made her more symptomatic. Dr. Ciaccia indicated that appellant’s work required
performing repetitive activities. He also indicated that she previously had a closed fracture and
experienced ongoing hand pain. Dr. Ciaccia diagnosed bilateral carpal tunnel syndrome and
cubital tunnel syndrome.
In a July 25, 2019 medical report, Dr. Ciaccia indicated that appellant received a steroid
injection in both hands, but noted that her pain, numbness, and tingling continued in her right hand.
He again diagnosed bilateral carpal tunnel syndrome and noted that appellant had swelling in her
right third metacarpophalangeal (MCP) joint in the absence of a discrete injury. Dr. Ciaccia also
noted that appellant experienced numbness and tingling in the ulnar nerve consistent with mild
cubital tunnel syndrome.
In an August 2, 2019 letter, an unidentifiable healthcare provider noted that appellant was
diagnosed with carpal tunnel syndrome, which worsened with repetitive motions.
Ms. Doolan, in medical reports dated from August 5 to September 3, 2019, noted that
repetitive motions made appellant’s pain worse and reiterated her diagnoses.
In a November 25, 2019 medical report, Dr. Dominic Haynesworth, an emergency
medicine specialist, noted that appellant injured herself while lifting a tray of mail. He indicated
that appellant was working with restrictions. Dr. Haynesworth conducted a physical examination
and diagnosed unspecified right elbow and right wrist sprains. He opined, within a reasonable
3

degree of medical certainty, that the diagnosed conditions were causally related to the initial
May 15, 2019 employment incident. In a Form CA-17 of even date, Dr. Haynesworth provided
work restrictions.
On December 9, 2019 appellant requested reconsideration.
In a December 24, 2019 medical report, Sarah Williams, a certified nurse practitioner
(CNP), conducted a physical examination and diagnosed unspecified right elbow and right wrist
sprains.
In a January 21, 2020 medical report, Jennifer Miller, a CNP, also diagnosed unspecified
right elbow and right wrist sprains.
By decision dated February 26, 2020, OWCP denied modification of the August 26, 2019
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,5 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. Second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.8

4

Supra note 2.

5

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
6

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
7

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
8
T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).

4

The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.9 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a right elbow,
wrist, or hand condition causally related to the accepted May 15, 2019 employment incident.
In a November 25, 2019 medical report, Dr. Haynesworth diagnosed unspecified right
elbow and right wrist sprains and opined, to a reasonable degree of medical certainty, that they
were causally related to the initial May 15, 2019 employment incident. The Board finds that,
although he supported causal relationship, he did not provide medical rationale explaining the basis
of his conclusory opinion. The Board has held that a medical report is of limited probative value
on the issue of causal relationship if it contains a conclusion regarding causal relationship which
is unsupported by medical rationale.11 Therefore, Dr. Haynesworth’s November 25, 2019 report
is insufficient to establish appellant’s claim.
In medical reports dated June 24 and July 25, 2019, Dr. Ciaccia diagnosed bilateral carpal
tunnel syndrome and cubital tunnel syndrome. These reports, however, do not address whether
appellant’s diagnosed conditions were caused or aggravated by the May 15, 2019 employment
incident. Likewise, Dr. Haynesworth, in his November 25, 2019 Form CA-17, provided work
restrictions, but did not provide an opinion on the cause of appellant’s conditions. The Board has
held that medical evidence that does not include an opinion regarding the cause of an employee’s
condition is of no probative value on the issue of causal relationship.12 As such, these reports are
also insufficient to establish appellant’s claim.
The record also contains reports from certified physician assistants and nurse practitioners.
Certain healthcare providers such as physician assistants, nurse practitioners, and physical

9

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
10

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
11

J.W., Docket No. 18-0678 (issued March 3, 2020); L.B., Docket No. 18-0533 (issued August 27, 2018); D.K.,
Docket No. 17-1549 (issued July 6, 2018).
12

See D.M., Docket No. 19-1968 (issued August 28, 2020); L.B., id.; D.K., id.

5

therapists are not considered physicians as defined under FECA.13 Consequently, these reports
will not suffice for purposes of establishing entitlement to FECA benefits.14
Finally, appellant also submitted a May 16, 2019 Form CA-17, a May 20, 2019 work
restrictions note, and an August 2, 2019 letter. However, these documents contained illegible
signatures from an unidentifiable healthcare providers. The Board has held that reports that bear
illegible signatures cannot be considered probative medical evidence because they lack proper
identification that the author is a physician.15 Accordingly, these documents are also insufficient
to satisfy appellant’s burden of proof to establish her claim.
As the medical evidence of record does not include a rationalized opinion explaining how
the accepted May 15, 2019 employment incident caused appellant’s diagnosed conditions, the
Board finds that she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish right a right
elbow, wrist, or hand condition causally related to the accepted May 15, 2019 employment
incident.

13
Section 8101(2) of FECA provides that medical opinions can only be given by a qualified physician. This section
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by state law. 5 U.S.C. § 8101(2); 20 C.F.R.
§ 10.5(t). See M.M., Docket No. 20-0019 (issued May 6, 2020); K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk,
57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses, and physical therapists are not
competent to render a medical opinion under FECA); see also C.P., Docket No. 19-1716 (issued March 11, 2020)
(physician assistants are not considered physicians as defined under FECA); S.L., Docket No. 19-0603 (issued
January 28, 2020) (nurse practitioners are not considered physicians as defined under FECA).
14

Id.

15

J.P., Docket No. 19-0197 (issued June 21, 2019).

6

ORDER
IT IS HEREBY ORDERED THAT the February 26, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 26, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

